          Case 1:17-cr-00630-ER Document 407 Filed 09/16/21 Page 1 of 1




                                                                     September 16, 2021


Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007


       Re:     United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        On September 10, 2021 the Government filed its opposition to Mr. Scott's Supplemental
Motion for a New Trial, disclosing that Konstantin Ignatov perjured himself in the trial of Mark
Scott and that an investigator with the Manhattan DA's Office, who was involved in the
prosecution, received a credible report about this perjury in June and failed to take further action
or disclose that information to the defense. Based on these revelations, Mr. Scott has made
further information requests to the Government, which the parties are discussing. The parties
propose advising the Court of a proposed schedule for a further submission by Mr. Scott on his
application once the Government has addressed these requests.

        Separately, we have discussed with the Government a redacted version of the motion
papers that could be publicly filed, relying on the Government’s assessment of what may be
necessary to address concerns that initially led counsel for Mr. Scott to file his application under
seal. We expect to transmit an agreed upon set of redacted materials to the Court shortly for the
Court’s consideration and public filing.




                                                                     Respectfully submitted,



                                                                     /s/ Arlo Devlin-Brown
                                                                     Arlo Devlin-Brown
